Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2167 Filed 12/23/20 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GLEN NELSON,

      Plaintiff,                                   Case No. 18-cv-13393
                                                   Hon. Matthew F. Leitman
v.

GRAND TRUNK WESTERN
RAILROAD COMPANY,

     Defendant.
__________________________________________________________________/

                 ORDER DENYING DEFENDANT’S
         MOTION FOR CORRECTION OF MISTAKE (ECF No. 43)

      In this action, Plaintiff Glen Nelson brings a claim under the Federal

Employers’ Liability Act, 45 U.S.C. § 51 et seq. (“FELA”), against his employer,

Defendant Grand Trunk Western Railroad Company. (See Am. Compl., ECF No. 9.)

The claim arises out of a back injury that Nelson allegedly suffered when he

attempted to repair a part on a train operated by Grand Trunk.

      The parties previously filed cross-motions for summary judgment on Nelson’s

FELA claim. (See Mots., ECF Nos. 20, 21.) The Court granted Nelson’s motion in

part and denied Grand Trunk’s motion. (See Op. and Order, ECF No. 37.) The

Court’s ruling was based, in part, on statements by a Grand Trunk employee

concerning Nelson’s injury in a Federal Railroad Administration (“FRA”) form




                                         1
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2168 Filed 12/23/20 Page 2 of 16




called the “Railroad Employee Injury and/or Illness Record Form F6180.98” (the

“Nelson Form F6180.98”).

      On August 7, 2020, Grand Trunk filed a “Motion for Correction of Mistake”

“pursuant to” Federal Rule of Civil Procedure 60(a). (Mot., ECF No. 43.) In that

motion, Grand Trunk says that the Court erred when it relied on the statements in

the Nelson Form F6180.98 because that form is not admissible in this action. (See

id.) Grand Trunk argues that the Court should therefore vacate the order of partial

summary judgment it entered in Nelson’s favor. (See id.) For the reasons explained

below, Grand Trunk’s motion is DENIED.

                                         I

                                         A

      Nelson is an engineer for Grand Trunk. In 2016, he injured his back as he

was attempting to repair a part on a Grand Trunk train that had come to a brief stop

during a regularly scheduled trip. Nelson reported his injury to Grand Trunk, and

Grand Trunk Assistant Superintendent Dean Macki then completed the Nelson Form

F6180.98. (See Nelson Form F6180.98, ECF No. 40-3.) In the Nelson Form

F6180.98, Macki listed Nelson’s contact information, described how Nelson was

injured, and identified the treatment Nelson received for his injury. (See id.) As

relevant here, Macki also stated in the Nelson Form F6180.98 that the train in




                                         2
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2169 Filed 12/23/20 Page 3 of 16




question was located on the “main track at [Control Point] Rodney” at the time of

Nelson’s injury. (Id., PageID.1529.)

      In 2018, Nelson filed this action against Grand Trunk seeking damages for his

back injury under the FELA. (See Compl., ECF No. 1; Am. Compl., ECF No. 9.)

Nelson asserts that Grand Trunk is liable under the FELA because (1) Grand Trunk

violated the Federal Safety Appliance Act, 49 U.S.C. § 20302 (the “FSAA”) and (2)

that violation proximately caused his injury.1 (See id.)

                                          B

      Following the close of discovery, the parties filed cross-motions for summary

judgment. (See Grand Trunk Mot. for Summ. J., ECF No. 20; Nelson Mot. for

Summ. J., ECF No. 21.) The competing motions focused closely on whether the

train in question was “in use” at the time of Nelson’s injury. (See id.) The status of

the train was a central issue because it “has long been established that the provisions

of [the] FSAA only apply to trains and railcars that are actually ‘in use.’” Rogers v.

Norfolk Southern Ry. Co., 126 F. App’x 694, 696 (6th Cir. 2005) (quoting Brady v.

Terminal R.R. Ass’n, 303 U.S. 10, 13 (1938)).




1
 As explained in the Court’s earlier Opinion and Order, in order to prevail under the
FELA, a plaintiff must establish that the defendant was negligent, and a plaintiff
may satisfy that element by proving that the defendant violated the FSAA. (See Op.
and Order, ECF No. 37, PageID.1398.)

                                          3
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2170 Filed 12/23/20 Page 4 of 16




      Whether the train was “in use” at the time of Nelson’s injury depended in part

on where the train was located. That is because a train is more likely to be deemed

“in use” if it is on an active track at the time of an injury and less likely to be deemed

“in use” if it is on a side track or storage track at the time of an injury. See, e.g.,

Sherry v. Baltimore & O.R. Co., 30 F.2d 487, 489 (6th Cir. 1929); Hinkle v. Norfolk

Southern Ry. Co., 2006 WL 3783521, at *3 (S.D. Ohio. Dec. 21, 2006).

      Nelson argued that the train was on an active track at the time of his injury.

In support of that contention, Nelson cited Macki’s statement in the Nelson Form

F6180.98 that “the specific site” where “the accident/incident occurred” was on the

“main track.” (Nelson Form F6180.98, ECF No. 40-3, PageID.1529.) Nelson

included the form in the exhibits to his summary judgment briefing and directed the

Court to the form during the hearing on the motions. (See Exhibit 5 to Nelson Mot.

for Summ. J., ECF No. 22-5, PageID.567; 6/17/2020 Hr’g Tr., ECF No. 39,

PageID.1456.) Grand Trunk did not object to Nelson’s inclusion of the form with

his exhibits or to Nelson’s reference to the form during the hearing. Nor had Grand

Trunk objected to Nelson’s earlier use of the form – which Grand Trunk had

produced during discovery – during Macki’s deposition. (See Macki Dep. Tr. at 29-

31, ECF No. 49-2, PageID.1771-1773.)

      On June 25, 2020, the Court issued an Opinion and Order in which it granted

in part and denied in part Nelson’s motion and denied Grand Trunk’s motion. (See



                                            4
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2171 Filed 12/23/20 Page 5 of 16




Op. and Order, ECF No. 37.) The Court ruled that the train in question was “in use”

because, among other reasons, the train was located on an active track at the time of

Nelson’s injury. (See id., PageID.1401.) As support for that contention, the Court

cited Macki’s statement in the Nelson Form F6180.98 that the train was on the “main

track at [Control Point] Rodney.” (See id., n.5; see also id., PageID.1394.)

                                           C

      Grand Trunk timely moved for reconsideration of the Court’s decision. (See

Mot. for Reconsideration, ECF No. 40.) In that motion, Grand Trunk argued that

the Court erred in ruling that the train was “in use.” But Grand Trunk neither

contended that the Court erred in considering Macki’s statement in the Nelson Form

F6180.98 nor argued that the form was inadmissible. On the contrary, Grand

Trunk’s motion assumed that Macki’s statement was admissible. Grand Trunk

argued that the Court should not have granted summary judgment because Macki’s

statement conflicted with other admissible evidence regarding the train’s location,

and thus there was a question of fact as to the location at the time of Nelson’s injury:

             In its Opinion and Order, the Court disregards the factual
             uncertainty regarding the car’s location as established by:
             (1) Mr. Macki’s Form 6180.98; (2) Mr. Sukup’s testimony
             that if the car was on the mainline, he would have received
             a complaint from Norfolk Southern about a blocked
             interlocking; and (3) Plaintiff’s inability to definitively
             state what track the car was on. If whether the car was on
             a side track or a mainline is determinative – either in whole
             or in part – on the “in use” question, the Court must view
             the evidence most favorably to GTW when deciding

                                           5
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2172 Filed 12/23/20 Page 6 of 16




            Plaintiff’s Motion for Summary Judgment. Given the
            dispute regarding which track the car was on, under the
            standard of review for a Rule 56 motion, the Court cannot
            simply draw the factual inference in the Plaintiff’s (i.e., the
            movant’s) favor, but should infer that it was not on the
            mainline.

(Id., PageID.1506.) The Court rejected Grand Trunk’s argument and denied the

motion in part on July 15, 2020. (See Order, ECF No. 41, PageID.1539.)

                                          D

      Nearly a month later, Grand Trunk filed its “Motion for Correction of

Mistake.” (See Mot., ECF No. 43.) In that motion, Grand Trunk argues for the first

time that the Nelson Form F6180.98 is inadmissible and that the Court therefore

erred when it relied on Macki’s statement in the form when deciding the summary

judgment motions. (See id.) Nelson opposes the motion. (See Nelson Opp. Br., ECF

Nos. 49, 50.) The Court concludes that it may resolve the motion without oral

argument, see E.D. Mich. Local Rule 7.1(f), and it denies the motion.

                                          II

      Grand Trunk filed its motion “pursuant to” Federal Rule of Civil Procedure

60(a). (Mot., ECF No. 43, PageID.1668.) But that rule does not provide relief for

the type of error that Grand Trunk claims the Court made.

      “Rule 60(a) provides, in relevant part, that ‘[c]lerical mistakes in judgments,

orders, or other parts of the record and errors therein arising from oversight or

omission may be corrected by the court at any time of its own initiative or on the

                                          6
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2173 Filed 12/23/20 Page 7 of 16




motion of any party....” In Re Walter, 282 F.3d 434, 440 (6th Cir. 2002) (quoting

Fed.R.Civ.P. 60(a)). “The basic purpose of the rule is to authorize the court to

correct errors that are mechanical in nature that arise from oversight or omission.”

Id. Importantly, “[t]he rule does not [] authorize the court to revisit its legal analysis

or otherwise correct an ‘error[ ] of substantive judgment.’” Id. (quoting Olle v. Henry

& Wright Corp., 910 F.2d 357, 364 (6th Cir. 1990)). As the Sixth Circuit explained:

                 The basic distinction between ‘clerical mistakes’ and
                 mistakes that cannot be corrected pursuant to Rule 60(a) is
                 that the former consist of ‘blunders in execution’ whereas
                 the latter consists of instances where the court changes its
                 mind, either because it made a legal or factual mistake in
                 making its original determination, or because on second
                 thought it has decided to exercise its discretion in a manner
                 different from the way it was exercised in the original
                 determination.

Id. (quoting Blanton v. Anzalone, 813 F.2d 1574, 1577 n.2 (9th Cir. 1987) (emphasis

in original)).

       Here, Grand Trunk does not ask the Court to correct a clerical mistake or a

“blunder in execution.” Instead, it asks the Court to vacate its grant of partial

summary judgment on the ground that the Court “mistakenly relied on an

inadmissible document in deciding a dispositive issue in this case.” (Grand Trunk

Reply Br., ECF No. 51, PageID.1869.) Simply put, Grand Trunk argues that the

Court made a legal error, and that kind of alleged mistake “cannot be corrected




                                              7
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2174 Filed 12/23/20 Page 8 of 16




pursuant to Rule 60(a).” In Re Walter, 282 F.3d at 440. Grand Trunk’s motion is

DENIED for that reason alone.2

                                         III

      In any event, Grand Trunk’s motion fails on the merits. Grand Trunk has

failed to demonstrate that the Court erred when it relied upon Macki’s statement

regarding the location of the train in the Nelson Form F6180.98.

                                          A

      Grand Trunk argues that the Nelson Form F6180.98 is inadmissible under a

pair of federal statutes: 49 U.S.C. §§ 20901 and 20903. Section 20901 provides that

“[n]ot later than 30 days after the end of each month, a railroad carrier shall file a

report with the Secretary of Transportation on all accidents and incidents resulting

in injury or death to an individual or damage to equipment or a roadbed arising from

the carrier's operations during the month. The report shall be under oath and shall

state the nature, cause, and circumstances of each reported accident or incident.” 49

U.S.C. § 20901(a). Section 20903 then provides in relevant part that “[n]o part of

an accident or incident report filed by a railroad carrier under section 20901 of this


2
  In its reply brief, Grand Trunk argues that if the Court concludes that Rule 60(a)
does not apply here, then the Court should grant relief under “whatever Rule it deems
appropriate.” (Grand Trunk Reply Br., ECF No. 51, PageID.1881.) To the extent
Grand Trunk wanted the Court to consider granting relief under some other rule, it
was incumbent upon Grand Trunk to cite the rule, to cite case law interpreting and
applying the rule, and to explain how it (Grand Trunk) was entitled to relief under
the rule.

                                          8
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2175 Filed 12/23/20 Page 9 of 16




title … may be used in a civil action for damages resulting from a matter mentioned

in the report.” 49 U.S.C. § 20903. Taken together, these provisions create a

“narrow” statutory “privilege” for the monthly accident or incident reports (or parts

of such reports) that are actually filed under oath with the Secretary of

Transportation. Villa v. Burlington Northern and Sante Fe Railway Co., 397 F.3d

1041, 1047 (8th Cir. 2005). See also Kehdi v. BNSF Ry. Co., 2007 WL 2994600, at

*2 (D. Ore. Oct. 11, 2007) (explaining that the “evidentiary privilege” under Section

20903 is “limit[ed]” to “monthly summary accident reports to be filed under oath

with the Secretary of Transportation”).

      The privileged “monthly summary accident reports” are completed on a

standardized form created by the FRA: the FRA F6180.55.3 Kehdi, 2007 WL

2994600, at *2.    The face of the FRA F6180.55 identifies several additional

standardized forms that may be attached to, and made part of, the filed FRA

F6180.55.4 Notably, the FRA F6180.98 – the standardized form on which Macki

completed the Nelson FRA F6180.98 – is not identified as one of those forms. While



3
 The FRA F6180.55 is available on the FRA’s website at: https://railroads.dot.gov/
forms-guides-publications/forms/618055-injuryillness-summary.
4
 The FRA F6180.55a is one of the identified forms that may be attached to and filed
as part of an FRA F6180.55. The FRA F6180.55a includes information about “all
reportable fatalities, injuries, and occupational illnesses that occurred during the
preceding month.” 49 C.F.R. § 225.21(c). The FRA F6180.55a is available on the
FRA’s website at: https://railroads.dot.gov/forms-guides-publications/forms/
618055a-injuryillness-continuation-sheet.

                                          9
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2176 Filed 12/23/20 Page 10 of 16




 the information that is recorded on an FRA F6180.98 at the time of an accident may

 ultimately be reflected on one of the forms filed with the FRA F6180.55, the FRA

 F6180.98, itself, is not attached to the filed FRA F6180.55. In fact, the current FRA

 Guide tells railroads that they should not submit an FRA F6180.98 to the Secretary

 of Transportation as part of their sworn monthly summary report on FRA F6180.55.5

 (FRA Guide at 36.)

       The FRA F6180.98 is not filed with a railroad’s sworn monthly summary

 report because the FRA F6180.98 is only “used for internal reporting purposes.”

 Kehdi, 2007 WL 2994600, at *2. It is an “initial form” that is used “simply to note

 the happening of [an] accident or [] injury.” Railroad Health and Safety; a

 Litigator’s Guide, 72 Am. Jur. Trials 1 at § 33 (2020). As the FRA Guide explains,

 “[a] primary purpose for the recording of accountable cases” on an FRA F6180.98

 “is to establish a standardized set of data that the reporting officer will use in

 deciding whether to report a case” on a form that is later filed under oath with the



 5
  The FRA Guide is published by the FRA and it “provides instructions and guidance
 associated with FRA’s accident/incident recordkeeping and reporting
 requirements.” (FRA Guide at 4.) “Federal railroad safety regulations at § 225.11
 and § 225.21 require that each railroad subject to Part 225 complete reports and
 records of accidents/incidents in accordance with the current FRA Guide.” (See id.;
 see also 49 C.F.R. § 225.11(b) (“Reports shall be completed as required by the
 current FRA Guide”); 49 C.F.R. § 225.21 (referring railroads to the FRA Guide).)
 The “current” version of the FRA Guide, published in 2011, is available on the
 FRA’s website at: https://railroads.dot.gov/sites/fra.dot.gov/files/
 2019-09/FRAGuideforPreparingAccIncReportspubMay2011.pdf

                                          10
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2177 Filed 12/23/20 Page 11 of 16




 Secretary of Transportation. (FRA Guide at 36; emphasis added.) In short, the FRA

 F6180.98 is not “a monthly summary report, is not made under oath, and is not filed

 with the Secretary of Transportation.” Kehdi, 2007 WL 2994600, at *2. See also

 Ellenbecker v. BNSF Railway Co., 2019 WL 6771827, at *2 (D.Neb. Dec. 11, 2019)

 (same).

       Precisely because FRA F6180.98 does not “meet those specifications,” the

 FRA F6180.98 is not covered by the narrow privilege that Section 20903 creates for

 sworn monthly summary reports filed under Section 20901. Kehdi, 2007 WL

 2994600, at *2 (holding that “an alternate FRA F6180.98” was admissible and was

 not covered by the privilege because it was not completed under oath and filed with

 the Secretary of Transportation). See also Villa, 397 F.3d at 1097 (same).6 Thus, the

 Nelson Form F6180.98 is not covered by the privilege, and the Court did not err in

 considering it.




 6
   The FRA regulations require railroads to complete either an FRA F6180.98 or an
 “alternative railroad-designed record.” 49 C.F.R. § 225.25(a). “Any such alternative
 record shall contain all of the information required on the Railroad Employee Injury
 and/or Illness Record” (i.e., FRA F6180.98). 49 C.F.R. § 225.25(b). The courts in
 Kehdi, Ellenbecker, and Villa above were reviewing railroad-designed alternatives
 to FRA F6180.98. But the courts treated the alternative forms as if they were the
 equivalent of an FRA F6180.98. See, e.g., Villa, 397 F.3d at 1047; Kehdi, 2007 WL
 2994600, at *2.

                                          11
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2178 Filed 12/23/20 Page 12 of 16




                                          B

       Grand Trunk’s arguments to the contrary are not persuasive. Grand Trunk

 contends that the Nelson Form F6180.98 is covered by the privilege because

 information from that form was reflected on another form that Grand Trunk attached

 to its FRA F6180.55. (See Grand Trunk Reply Br., ECF No. 51, PageID.1878.)

 Grand Trunk says that the Nelson Form F6180.98 was thus “part of” a required filing

 with the Secretary of Transportation. (Id.) But as noted above, even if information

 from the Nelson Form F6180.98 was later reflected in an attachment to an FRA

 F6180.55 filed by Grand Trunk, the Nelson Form F6180.98, itself, was neither made

 under oath nor filed with the Secretary of Transportation. Thus, the Nelson Form

 F6180.98 does not meet the “specifications” described in Section 20901 and is not

 covered by the narrow privilege established in Section 20903. Kehdi, 2007 WL

 2994600, at *2. Indeed, another federal court has rejected the argument – made by

 Grand Trunk here – that the narrow privilege created by Section 20903 applies to

 “materials that [a] report filed with the [Secretary of Transportation] is based on.”

 Ast v. BNSF Railway Co., 2011 WL 1899284, at *3 n.5 (D. Kan. May 19, 2011).

       Moreover (and in any event), Grand Trunk has not presented any evidence

 that the information contained in the Nelson Form F6180.98 was ever reflected in a

 report that Grand Trunk actually filed with the Secretary of Transportation. The

 only evidence Grand Trunk has submitted is the affidavit of Kirk Gill, one of its



                                          12
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2179 Filed 12/23/20 Page 13 of 16




 Senior Managers. (See Gill Aff., ECF No. 51-1.) Gill “oversee[s] the preparation

 and submission of reports to the [Secretary of Transportation] on behalf of [Grand

 Trunk].” (Id. at ¶5, PageID.1884.) In his affidavit, Gill said only that “[t]he

 information contained in [an FRA] 6180.98 is part of [an FRA] 6180.55A, one of

 the monthly reports submitted to the FRA under oath.” (Id. at ¶6, PageID.1884.) But

 Gill does not say that Grand Trunk ever actually filed with the Secretary of

 Transportation an FRA F6180.55a containing information from the Nelson Form

 F6180.98. That omission seems important because it appears that not every FRA

 F6180.98 contains information that is later reported to the Secretary of

 Transportation on an FRA F6180.55a.7 For this additional reason, Grand Trunk has

 not established that the Nelson Form F6180.98 is privileged. Cf. Ast, 2011 WL

 1899284, at *3 (holding that privilege in Section 20903 did not apply to a particular

 inspection report because, among other things, “there is no evidence that the …

 inspection report was filed with the [Secretary of Transportation]”).

       Furthermore, Grand Trunk has not cited any judicial decisions supporting its

 contention that the privilege created by Section 20903 applies to an FRA F6180.98.



 7
   As noted above, the FRA Guide provides that “[a] primary purpose for the
 recording of accountable cases” on a Form F6180.98 “is to establish a standardized
 set of data that the reporting officer will use in deciding whether to report a case” to
 the Secretary of Transportation. (FRA Guide at 36; emphasis added.) That appears
 to indicate that not all injuries or illnesses that are recorded on an FRA F6180.98 are
 necessarily reported to the Secretary of Transportation on an FRA F6180.55a.

                                           13
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2180 Filed 12/23/20 Page 14 of 16




 Grand Trunk directs the Court to what it calls “decisions” from “courts across the

 country.” (Mot., ECF No. 43, PageID.1683.) But the citations provided by Grand

 Trunk are not to judicial decisions. Instead, Grand Trunk cites exclusively to

 motions filed by litigants, and Grand Trunk wrongly refers to these motion papers

 as court “decisions.” (See id., citing Linnear v. The KCS, 2016 WL 6037223 (Tex.

 Dist. 2016) (motion in limine) and Vergara v. UP Rr Co., 2011 WL 10940227 (Cal.

 Super. 2011) (motion in limine).) And the motion in Vergara never even mentions

 FRA F6180.98. Instead, the party in that case sought to exclude expert testimony

 due to the expert’s reliance on a different document – one that, in contrast to the

 FRA F6180.98, is filed under oath with the Secretary of Transportation. See

 Vergara, 2011 WL 10940227 (arguing that it was “entirely improper” for an expert

 witness to rely upon a railroad’s FRA F6180.55a8). Grand Trunk has not even told

 the Court how the courts ruled on the motions that it relies upon. Simply put, Grand

 Trunk has not cited any actual authority holding (or even suggesting) that the

 privilege in Section 20903 applies to an FRA F6180.98.9

 8
  As explained in footnote four above, FRA F6180.55a is one of the forms that may
 be attached to and filed with an FRA F6180.55.
 9
   Nelson pointed out in his response to Grand Trunk’s motion that Grand Trunk had
 relied upon motions filed by parties, not decisions issued by courts. (See Nelson
 Resp. Br., ECF No. 50, PageID.1858.) In its reply brief, Grand Trunk did not
 acknowledge that it had failed to cite any decisions in support of its Section 20903
 argument. Instead, it argued that Nelson had “fail[ed] … to distinguish” the Linnear
 and Vergara “cases.” (Grand Trunk Reply Br., ECF No. 51, PageID.1878.) Because
 Grand Trunk did not identify any actual decisions by any courts interpreting Section

                                         14
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2181 Filed 12/23/20 Page 15 of 16




       Finally, Grand Trunk argues that the Nelson Form F6180.98 is covered by the

 privilege because the form itself says it should not be admitted into evidence. Grand

 Trunk directs the Court to the following disclaimer at the bottom of the first page of

 the Nelson Form F6180.98:

              NOTE: This report is part of the reporting railroad’s
              accident report pursuant to the accident reports statute and,
              as such shall not “be admitted as evidence or used for any
              purpose in any suit or action for damages growing out of
              any matter mentioned in said report ….” 49 U.S.C. 20903.
              See 49 C.F.R. 225.7(b).

 (Nelson Form F6180.98, ECF No. 40-3, PageID.1529.)

       For at least two reasons, Grand Trunk has failed to persuade the Court that

 this disclaimer establishes that the privilege applies to the Nelson Form F6180.98.

 First, Grand Trunk has not cited any authority holding that a statement on a

 standardized form has the force of law. The Court is not convinced that the privilege

 applies to the Nelson Form F6180.98 just because the form says it does.

       Second, Grand Trunk has not shown that the disclaimer is a correct statement

 of the law. Nor could it. For all of the reasons explained above, the disclaimer is

 not an accurate statement of the law. Indeed, the federal regulation cited in the

 disclaimer actually confirms that the privilege does not apply to an FRA F6180.98.



 20903, there were no “cases” for Nelson to “distinguish.” The Court has serious
 concerns about Grand Trunk’s continued reference to motion papers as court “cases”
 after Nelson pointed out Grand Trunk’s error.

                                           15
Case 4:18-cv-13393-MFL-DRG ECF No. 58, PageID.2182 Filed 12/23/20 Page 16 of 16




 That regulation states that the statutory privilege created by Section 20903 applies

 to “reports filed by railroads under § 225.11.” 49 C.F.R. § 225.7(b). Section 225.11,

 in turn, provides that “[r]eports shall be completed as required by the current FRA

 Guide.” 49 C.F.R. § 225.11(b). Finally, as noted above, the “current FRA Guide”

 directs railroads not to “submit [] form [6190.98] or an alternate railroad-designed

 record” to the Secretary of Transportation. (FRA Guide at 36.) Thus, the applicable

 regulatory scheme – cited in the disclaimer – confirms that the statutory privilege

 does not apply to an FRA F6180.98 because that form is not filed with the Secretary

 of Transportation.

                                          IV

       For all of the reasons stated above, Grand Trunk’s Motion for Correction of

 Mistake (ECF No. 43) is DENIED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
 Dated: December 23, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on December 23, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          16
